Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4336 Filed 08/31/21 Page 1 of 32




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

     DOUGLAS LOCKARD and ADAM
     SANTIAGO,                                             Case No. 18-13045

                             Plaintiffs,                   Paul D. Borman
     v.                                                    United States District Judge

     CITY OF DETROIT, MATTHEW BRAY,                        David R. Grand
     and REGINALD BEASLEY                                  United States Magistrate Judge

                            Defendants.


       OPINION AND ORDER DENYING IN PART, GRANTING IN PART
      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ECF No. 87)

          I.      Procedural History

               The instant 42 U.S.C. § 1983 action arose as one of five cases from a failed

 class action lawsuit against the City of Detroit and individual officers that was

 denied class certification by this Court.1 Davis v. City of Detroit, No. 15-10547, 2018

 WL 4179316 (E.D. Mich. Aug. 31, 2018). Plaintiff Douglas Lockard and his son

 Adam Santiago filed this independent § 1983 action on September 28, 2018. (ECF

 No. 1.)




 1
  In addition to the instant case, these lawsuits include: Reid v. City of Detroit, et
 al., No. 18-13681; Frontczak v. City of Detroit, et al., No. 18-13781; Gardella v.
 City of Detroit, et al., No. 18-13687; and Metris-Shamoon v. City of Detroit, et al.,
 No. 18-13683.
                                                 1
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4337 Filed 08/31/21 Page 2 of 32




         Plaintiff Douglas Lockard alleges that he was subject to an unlawful search

 and seizure of his home without probable cause by members of Detroit Police

 Department (“DPD”) narcotics squad and has brought claims under the Fourth and

 Fourteenth Amendments against individual officers, as well as a municipal liability

 claim against the City of Detroit. (Id.)

         On October 16, 2020, Defendants filed a Corrected Motion for Summary

 Judgment and Motion to Dismiss Pursuant to Fed. R. Civ. P. 56 and 12(c). (ECF No.

 87.) Plaintiffs filed a Response on November 5, 2020 (ECF No. 88), and Defendants

 filed a Reply on November 19, 2020. (ECF No. 93.)

         Plaintiffs have agreed to dismiss all 14th Amendment claims (ECF No. 87

 PageID.2097.) On April 22, 2021, this Court entered an order dismissing Defendants

 Radames Benitez, Rodger Johnson, Tiffany McCrackin, Cedric Coleman, Damon

 Kimbrough, and Leo Rhodes. (ECF No. 116.) The remaining claims are the Fourth

 Amendment claims against Officers Matthew Bray and Reginald Beasley, and the

 municipal liability claim against the City of Detroit. The issue of whether Plaintiffs

 have also filed an excessive force claim will be dealt with in a separate Order on this

 date.




                                            2
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4338 Filed 08/31/21 Page 3 of 32




    II.      Background

          The date of the execution of the search warrant on Lockard’s home is disputed.

 According to the Plaintiff, the narcotics raid took place on Monday, October 15,

 2012 around 3:15 p.m. (Deposition of Plaintiff Douglas Lockard, (“Lockard Dep.”)

 26:3–7, ECF No. 87-20.) Defendants claim the raid occurred on Wednesday,

 October 17, 2012.

          Former Defendant Sgt. Rodger Johnson served as the Officer-In-Charge of

 the raid on Lockard’s home, and was assisted in the execution of the search warrant

 by Defendant Bray and former Defendants Benitez, McCrackin, Coleman,

 Kimbrough, and Rhodes. (Narcotics Activity Form, ECF No. 88-3.)

          Officer   Bray   was   the   affiant   on   the   search   warrant   affidavit.

 (Attachment 1.) According to Officer Bray’s affidavit, he conducted surveillance on

 Lockard’s home on October 16, 2012, after receiving information from a

 Confidential Informant (“CI”) that Lockard was running an illegal marijuana grow

 operation. (Deposition of Matthew Bray (“Bray Dep.”) 178, ECF No. 87-3

 PageID.2191.) Bray states that he observed Lockard drive from his home to conduct

 what Bray suspected were three narcotics transactions. (Bray Dep. 184:15–206:5,

 ECF No. 87-3 PageID.2197-2219; Search Warrant Affidavit, ECF No. 87-4

 PageID.2269.) Bray contends that he submitted an affidavit to the prosecutor and




                                             3
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4339 Filed 08/31/21 Page 4 of 32




 obtained a search warrant on October 17, 2012 for Lockard’s home. (Search

 Warrant, ECF No. 87-4 PageID.2268.)

       The search warrant indicates that it was signed by 36th District Court Judge

 Ronald Giles on October 17, 2012. The warrant authorized the police to search

 Lockard’s home and seize controlled substances, money, firearms, paperwork, and

 other items connected with selling narcotics. (Id.) Bray’s affidavit and the search

 warrant indicate that in conducting the surveillance on October 16, 2012, Bray relied

 on a CI who informed Bray that “narcotics are being stored and also sold by the

 seller at 1577 Detroit.” Bray stated in the affidavit that this “confidential informant

 has been used by this affiant on past occasions. Furthermore, this confidential

 informant has provided credible and reliable information in the past that has yielded

 significant quantities of marijuana, heroin and cocaine.” (Id.)

       Defendants contend they executed the search warrant on Lockard’s home on

 October 17, 2012, by making an unforced entry through the front door after

 announcing their presence and purpose. After the occupants were secured, and

 Defendants searched the residence, seizing 76 marijuana plants and a large bag of

 loose marijuana weighing 1,824 grams. Police also confiscated two handguns, a

 shotgun, and four medical marijuana cards, one being expired. Lockard had been a

 licensed operator of a medical marijuana grow facility since roughly 2009 and




                                           4
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4340 Filed 08/31/21 Page 5 of 32




 admits he was growing marijuana in his home. (Lockard Dep. 30:8–24, ECF No. 87-

 20 PageID.2371.)

       Lockard’s deposition on November 20, 2019, stated that as the police were

 approaching the house, the “shotgun man” wearing a blue ski mask “kicked me in

 the side” and “forced me to my face”; Lockard was handcuffed. (Id., at 35:3–11.)

 The Police Report identifies Officer Benitez as the “shotgun man” (ECF No. 88-3

 PageID.2873.) Lockard’s stepdaughter was home at this time and Lockard testified

 that he “could hear her screaming and hear officers screaming at her”; she was placed

 in handcuffs. (Lockard Dep. at 39:8–12.)

       Lockard testified that he was hit in the face by Officer Bray when he said

 “something out of line to [the officers].” (Id. at 40:10–25.) Lockard describes being

 “smacked … on the side of the head” and being told to “shut up” by Bray. Lockard

 describes the contact as “correction smacks,” and denies being punched. (Id. at

 40:25–41:25.)

       Lockard testified that he was taken to his bedroom, partially uncuffed and

 ordered to open his safe. (Id. at 44:20–25.) He reportedly refused to open it “because

 I still hadn’t seen a warrant or anything. So they told me, you will open this f***ing

 safe now.” (Id.) Sgt. Johnson gave the order to uncuff him. Officer Bray uncuffed

 one of Lockard’s hands. (Id. at 45:2–6.) Lockard testified that he was unable to

 quickly input the correct combination because he was nervous. He testified that Sgt.


                                            5
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4341 Filed 08/31/21 Page 6 of 32




 Johnson said “if he does any fast move, shoot him,” and Lockard “felt a pistol poke

 into the side of my right kidney.” (Id. at 45:12–16.) Lockard testified that the police

 removed a shotgun and two handguns from his safe, along with $230 that he asserts

 was in an envelope for a payment on his Jeep. (Id. at 45:17–46:12.) Lockard was

 detained during the raid, which he said lasted “for a period of two hours.” (Id. at

 67:15–23.)

       Lockard admitted having 56 marijuana plants growing in his home, which he

 valued at $30,000. Lockard did not dispute police lab sheets that indicated a seizure

 of 1,824 grams of loose marijuana, although he denied it was usable marijuana,

 testifying that “it was trash from grow rooms as far as, dead leaves, stems, stubs and

 unusable marijuana.” Lockard was not jailed; he was released at his home.

       Officer Bray subsequently submitted a felony arrest warrant request for

 Lockard to the Wayne County Prosecutor’s Office on November 4, 2012. (Criminal

 docket, ECF No. 87-21.) The warrant, issued on November 7, 2012, was for

 Lockard’s October 17, 2012 drug and weapons possession. (Felony Warrant, ECF

 No. 87-22.)

       About two years later, when Lockard went to the City of Lincoln Park

 courthouse to “pay a ticket,” court staff advised him that he “had an open case there.”

 (Lockard Dep. at 68:18–69:3.) He turned himself in on November 4, 2014, retained




                                           6
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4342 Filed 08/31/21 Page 7 of 32




 an attorney, and appeared for arraignment in Wayne County Circuit Court on the

 narcotics charges.

       Defendants moved to dismiss these charges. A Wayne County Circuit Court

 Judge conducted hearings on this matter over several months. Lockard testified that

 Officer Bray falsified facts in the search warrant and lied, in particular, about the

 date of the surveillance, and the date of the raid.

       Lockard asserts that he submitted evidence, such as timecards and other work-

 documentation, that convinced the Wayne County Circuit Judge that Lockard was

 in Indiana for work on the date the surveillance was alleged to have occurred

 (10/16/2012), and in Ohio on the date of the purported raid (10/17/2012). The Circuit

 Court Judge concluded that Defendant Bray, the affiant, had falsified critical

 information in the search warrant affidavit, and granted Lockard’s motion to dismiss

 the charges. (See ECF No. 87-23 Motion Hearing Excerpt (9/25/14); ECF No. 87-

 24 Mot. Hearing Excerpt (11/17/14); ECF No. 88-5 Order Granting Defendant’s

 Motion to Suppress and Dismiss case; ECF No. 88-6, Hearing Trans. (12/4/2015)

 (“I don't think that the truth was told to the Magistrate, and I don't think that the

 search warrant was based on the truth. So, I am going to suppress it and dismiss this

 case.”)) The Wayne County Circuit Court Judge relied on testimony by Lockard, as

 well as documentary evidence, to wit, timecards/spreadsheets which purportedly

 showed that he was completing a janitorial job out-of-state on October 16, 2012.


                                            7
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4343 Filed 08/31/21 Page 8 of 32




 (See Wayne County Motion Hearing Trans. ECF No. 88-6 PageID.2971). Lockard

 also presented testimony in the Wayne County Circuit Court from his employment

 supervisor Jeffrey Meschke, who explained the documents that allegedly showed

 Lockard was completing a job in Indianapolis on the 16th, and that Lockard had told

 him about the search of his house on the 15th.


    I.     Standard of Review
           a. Summary Judgment – Fed R. Civ. P. 56

         Summary judgment is appropriate where the moving party demonstrates that

 there is no genuine dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S.

 317, 322 (1986); Fed. R. Civ. P. 56(a). “A fact is ‘material’ for purposes of a motion

 for summary judgment where proof of that fact ‘would have [the] effect of

 establishing or refuting one of the essential elements of a cause of action or defense

 asserted by the parties.’” Dekarske v. Fed. Express Corp., 294 F.R.D. 68, 77 (E.D.

 Mich. 2013) (quoting Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984)). A

 dispute is genuine “if the evidence is such that a reasonable jury could return a

 verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 247–48 (1986).

         “In deciding a motion for summary judgment, the court must draw all

 reasonable inferences in favor of the nonmoving party.” Perry v. Jaguar of Troy,

 353 F.3d 510, 513 (6th Cir. 2003) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

                                           8
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4344 Filed 08/31/21 Page 9 of 32




 Corp., 475 U.S. 574, 587 (1986)). At the same time, the non-movant must produce

 enough evidence to allow a reasonable jury to find in his or her favor by a

 preponderance of the evidence, Anderson, 477 U.S. at 252, and “[t]he ‘mere

 possibility’ of a factual dispute does not suffice to create a triable case.” Combs v.

 Int’l Ins. Co., 354 F.3d 568, 576 (6th Cir. 2004) (quoting Gregg v. Allen–Bradley

 Co., 801 F.2d 859, 863 (6th Cir. 1986)). Instead, “the non-moving party must be able

 to show sufficient probative evidence [that] would permit a finding in [his] favor on

 more than mere speculation, conjecture, or fantasy.” Arendale v. City of Memphis,

 519 F.3d 587, 601 (6th Cir. 2008) (quoting Lewis v. Philip Morris Inc., 355 F.3d

 515, 533 (6th Cir. 2004)). “The test is whether the party bearing the burden of proof

 has presented a jury question as to each element in the case. The plaintiff must

 present more than a mere scintilla of the evidence. To support his or her position, he

 or she must present evidence on which the trier of fact could find for the plaintiff.”

 Davis v. McCourt, 226 F.3d 506, 511 (6th Cir. 2000) (internal quotation marks and

 citations omitted). “‘The central issue is whether the evidence presents a sufficient

 disagreement to require submission to a jury or whether it is so one-sided that one

 party must prevail as a matter of law.’” Binay v. Bettendorf, 601 F.3d 640, 646 (6th

 Cir. 2010) (quoting In re Calumet Farm, Inc., 398 F.3d 555, 558 (6th Cir. 2005)).

 That evidence must be capable of presentation in a form that would be admissible at

 trial. See Alexander v. CareSource, 576 F.3d 551, 558–59 (6th Cir. 2009).


                                           9
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4345 Filed 08/31/21 Page 10 of 32




        In Alexander, District Judge David Lawson, sitting by designation at the

  United States Court of Appeals for the Sixth Circuit, authored an opinion regarding

  summary judgment that is relevant to the instant case:

                Rule 56(e)(2) leaves no doubt about the obligation of a
                summary judgment opponent to make her case with a
                showing of facts that can be established by evidence that
                will be admissible at trial … by affidavits or as otherwise
                provided in this rule—set out specific facts showing a
                genuine issue for trial … . The submissions by a party
                opposing a motion for summary judgment need not
                themselves be in a form that is admissible at trial … .
                However, the party opposing summary judgment must
                show that she can make good on the promise of the
                pleadings by laying out enough evidence that will be
                admissible at trial to demonstrate that a genuine issue on a
                material fact exists, and that a trial is necessary.
  Id. (citations and internal quotation marks omitted.)


     III.   Analysis
            a. Officer Matthew Bray – Unlawful Search and Seizure

        Defendants move for summary judgment on the Plaintiffs’ Fourth

  Amendment claim against Defendant Officer Matthew Bray, the affiant on the

  search warrant, arguing that Bray is entitled to qualified immunity.

        “An action under § 1983 does lie against an officer who obtains an invalid

  search warrant by making, in his affidavit, material false statements either

  knowingly or in reckless disregard for the truth.” Hill v. McIntyre, 884 F.2d 271, 275

  (6th Cir. 1989). Assertions of qualified immunity are evaluated using a two-part

                                            10
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4346 Filed 08/31/21 Page 11 of 32




  process. First, the facts, taken in the light most favorable to the plaintiff, must

  demonstrate that the defendants violated the plaintiff’s constitutional rights. Phelps

  v. Coy, 286 F.3d 295, 299 (6th Cir. 2002). Second, those rights must have been

  “clearly established at the time of the alleged violation.” Id. Once a defendant

  asserts the right, “[t]he ultimate burden of proof is on the plaintiff to show that the

  defendant is not entitled to [it].” Sheets v. Mullins, 287 F.3d 581, 586 (6th Cir. 2002).

  As the Supreme Court has observed, “[q]ualified immunity gives government

  officials breathing room to make reasonable but mistaken judgments about open

  legal questions. When properly applied, it protects ‘all but the plainly incompetent

  or those who knowingly violate the law.’ ” Ashcroft v. al-Kidd, 563 U.S. 731, 743

  (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). The Supreme Court

  held in Pearson v. Callahan, 555 U.S. 223, 231 (2009), that qualified immunity

  should be resolved at the “earliest possible stage in litigation.” accord Taylor v. City

  of Saginaw, Mich., Tabitha Hoskins, __ F.4th __, No. 20-1538/1588, 2021 WL

  3745345 (6th Cir. Aug 25, 2021).

        In general, “[t]he right to be free from warrantless searches of one's home is

  clearly established, as is the right to be free from searches predicated on an officer's

  intentional   or   reckless     submission    of   false   statements   in   a   warrant

  affidavit.” McCallum v. Geelhood, 742 F. App'x 985, 991 n.6 (6th Cir. 2018)

  (internal citations omitted).


                                               11
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4347 Filed 08/31/21 Page 12 of 32




        In order to find a constitutional violation based on a lack of probable cause

  due to alleged false statements in a search warrant affidavit, Plaintiffs must make a

  “substantial preliminary showing” that Bray “knowingly and intentionally, or with

  reckless disregard for the truth” included a false statement in the warrant affidavit.

  Franks v. Delaware, 438 U.S. 154, 155–56 (1978). “Allegations of negligence or

  innocent mistake are insufficient.” Id. at 171. Whether Lockard makes this initial

  showing is a question of law for the court. See Hale v. Kart, 396 F.3d 721, 726–27

  (6th Cir. 2005) (“Therefore, our inquiry is whether the plaintiff made a strong

  preliminary showing that the affiant intended to mislead the judge.... Only then can

  we address the question of whether a factual matter related to probable cause exists

  that would preclude summary judgment.”).

        Plaintiffs argue that they need not make a “substantial preliminary showing”

  of false statements in the affidavit, as argued by Defendants. Plaintiffs point to Mays

  v. City of Dayton, 134 F.3d 809, 815 (6th Cir. 1998) and Wyniemko v. Ostin, 2005

  WL 8169287, * 21 (E.D. Mich. 2005). Plaintiffs argue that the requirement for a

  “substantial preliminary showing” has been limited to cases involving omissions

  from a warrant application, while here the claim is that Officer Bray “fabricated,

  entirely, the events of his search warrant.” (ECF No. 88 PageID.2841.) The Mays

  court did not make such a distinction. In Mays, the court appears to simply be

  reiterating that this substantial preliminary showing standard also applies to


                                            12
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4348 Filed 08/31/21 Page 13 of 32




  omissions cases, noting that “we have previously held that the Franks doctrine

  applies to omissions of information from affidavits as well [as false statements].”

  Mays, 134 F.3d at 815.

        Plaintiffs’ citation to the District Court decision in Wyniemko is similarly

  unavailing. That case does not suggest that a plaintiff alleging false statements in a

  search warrant affidavit need not make a substantial preliminary showing of falsity

  to overcome a search warrant’s presumption of validity.

        Contrary to Plaintiffs’ arguments, the Sixth Circuit has applied the

  “substantial preliminary showing” standard to false statement cases in a similar

  context. For example, in Newell v. Wayne Cty, the court stated that the plaintiff must

  make a “substantial preliminary showing” that the defendant “knowingly and

  intentionally, or with reckless disregard for the truth” included a false statement in

  the warrant affidavit in order to proceed to Franks’ second step. 733 F. App'x 286,

  289–90 (6th Cir. 2018).

        The Court will apply the substantial preliminary showing standard. Only if

  Lockard clears that hurdle does this Court proceed to Franks’ second step—excising

  the “material that is the subject of the alleged falsity or reckless disregard.” Franks,

  438 U.S. at 171–72. If the remainder of the affidavit is insufficient to establish

  probable cause, then the warrant violates the Fourth Amendment. Hill v. McIntyre,

  884 F.2d 271, 275 (6th Cir. 1989). Mere conclusory allegations are insufficient, as


                                            13
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4349 Filed 08/31/21 Page 14 of 32




  are “[a]llegations of negligence or innocent mistake.” Franks, 438 U.S. at 171. The

  defendant must “point out specifically the portion of the warrant affidavit that is

  claimed to be false” and accompany the allegations with an offer of proof. Id.

        Plaintiffs argue that the search of Lockard’s home actually occurred on

  October 15, 2012, that Lockard was out of state on October 16, 2012, and that the

  October 17, 2012 search warrant was obtained after the October 15th search.

  Plaintiffs challenge two critical components of Bray’s 2017 warrant affidavit. First,

  they challenge the affidavit statement that Officer Bray conducted surveillance on

  Lockard at his house on October 16, 2012. (Search Warrant Affidavit, ECF No. 87-

  4.) Second, Plaintiffs challenge the affidavit statement that Officer Bray had

  received a tip from an unnamed “reliable” CI that Lockard was illegally selling

  drugs, and relied on that reliable CI. Id. Plaintiffs challenge the existence of that CI,

  contending that Defendants have not produced the name of that CI, or introduced

  any police department record evidence, apart from Bray’s testimony, that such a CI

  existed.



                   i. Date of Execution of Search Warrant

        Defendants first argue that the Plaintiff’s “self-serving” statements that the

  raid actually occurred on October 15, 2012, not on October 17, 2012, the date the

  warrant was issued, are insufficient to establish a “substantial preliminary showing”


                                             14
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4350 Filed 08/31/21 Page 15 of 32




  of an intentional falsehood sufficient to overcome the presumption of validity of a

  search warrant.

        Key to this argument from Defendants is the fact that Plaintiffs are unable to

  produce any corroborating records, including timecards from Lockard’s place of

  work, and testimony from Lockard’s work supervisor, that allegedly formed the

  basis for the state court Franks decision dismissing the case against Lockard, and

  thus, at this stage, have not produced any admissible evidence supporting their

  argument that the raid occurred on October 15th and not on October 17th.

        Defendants further contend that the state court finding of a Franks violation

  “has no preclusive effect on this litigation, no evidentiary value, nor does not bind

  this Court.” (ECF No. 87 PageID.2113.) In support of that argument, Defendants

  cite the Sixth Circuit unpublished decision in Burda Bros v. Walsh, 22 Fed. Appx.

  423 (6th Cir. 2001). In Burda Bros, a § 1983 action against various state officers

  involved in attempts to enforce fireworks restrictions, the plaintiffs had argued that

  an earlier state court ruling “conclusively established the lack of probable cause to

  obtain … search warrants.” Id. at 429. The earlier state court order, in a civil action

  invalidating the search, was entered against the city government. Regarding the

  individual officers being sued in Burda Bros., the court held that “[s]ince the

  defendants, sued here in their individual capacities, did not have a personal stake in

  the outcome of the earlier proceeding, plaintiffs may not use collateral estoppel


                                            15
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4351 Filed 08/31/21 Page 16 of 32




  offensively to preclude the relitigation of the validity of the search warrant . . . .” Id.

  at 430.

         Defendants also cite to Cosby v. Oakland Cty., No. 19-10847, 2020 WL

  5768790, at *4 (E.D. Mich. Sept. 25, 2020) (Goldsmith, J.), a federal § 1983 case

  against individual officers, brought after a state court criminal case where the state

  court judge found that there was no probable cause for the arrest and dismissed the

  case. Judge Goldsmith stated:

                The [Cosby] criminal case was prosecuted by the People
                of the State of Michigan, not by the individual officers,
                here sued in their individual capacities. Michigan law does
                not allow criminal defendants turned civil rights plaintiffs
                to invoke offensive nonmutual collateral estoppel when
                suing individual officers. See Lewis v. City of Detroit, No.
                09-cv-14792, 2011 WL 2084067, at *3 (E.D. Mich. May
                24, 2011) (citing Burda Bros. Inc. v. Walsh, 22 F. App'x
                423, 430 (6th Cir. 2011)). Because this Court sits in
                Michigan, it is obligated to follow that rule, id. at *2, and
                Cosby's attempt to assert offensive non-mutual collateral
                estoppel must be denied. Having failed to establish the
                unlawfulness of the arrest in any other manner, Cosby fails
                to show a violation of his right regarding false arrest, no
                matter how that right might be defined.

         Defendants contend that the federal court decisions in Burda Bros and Cosby

  establish that the instant Plaintiffs cannot rely on the state court Franks

  determination to prevent Defendants from asserting, in this Court, the validity of the

  search warrant.




                                              16
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4352 Filed 08/31/21 Page 17 of 32




        Plaintiffs, on the other hand, argue that the state court Franks decision is

  admissible evidence that demonstrates a question of material fact regarding the

  validity of the search warrant. Plaintiffs cite to Fed. R. Evid. 201, Fed. R. Evid.

  803(8), Beech Aircraft Corp. v. Rainey, 488 U.S. 153 (1988), and Complaint of

  Paducah Towing Co., Inc., 692 F.2d 412, 420 (6th Cir. 1982).

        Fed. R. Evid. 201(b), Judicial Notice of Adjudicative Facts, states that the

  “court may judicially notice a fact that is not subject to reasonable dispute because

  it can be accurately and readily determined from sources whose accuracy cannot be

  reasonably questioned.” In this case, there is clearly a reasonable dispute as to

  whether the warrant affidavit was valid, and whether its accuracy was established in

  this federal Court by Plaintiff’s uncorroborated testimony.

        Fed. R. Evid. 803(8) provides in part:

          The following are not excluded by the rule against hearsay…

               (8) Public records. A record or statement of a public
               office if:
               (A) it sets out:
                    (i) the office's activities;
                    (ii) a matter observed while under a legal duty to report, but not
                    including, in a criminal case, a matter observed by law-
                    enforcement personnel; or
                    (iii) in a civil case or against the government in a criminal case,
                    factual findings from a legally authorized investigation; and
               (B) the opponent does not show that the source of information or other
               circumstances indicate a lack of trustworthiness.




                                           17
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4353 Filed 08/31/21 Page 18 of 32




        In Complaint of Paducah Towing, 692 F.2d 412, 420 (6th Cir. 1982), an

  admiralty action, the United States Court of Appeals for the Sixth Circuit upheld the

  District Court’s admission of factual findings of an ALJ who presided at a federal

  court license revocation proceeding. The Court of Appeals deemed the ALJ’s

  findings to be “factual” within the meaning of Fed. R. Evid. 803(8), citing to Baker

  v. Elcona Homes Corp., 588 F.2d 551, 557 (6th Cir. 1978), where the court had ruled

  that a police report with factual findings regarding whether a traffic light was red or

  green during an incident was admissible under Fed. R. Evid. 803. In Beech Aircraft

  Corp. v. Rainey, 488 U.S. 153 (1988), the Supreme Court held that Fed. R. Evid.

  803(8) allows for the admission of reports containing opinions and conclusions as

  falling within the scope of FRE 803(8) such that they aren’t inadmissible hearsay.

  That case was considering whether a Navy investigation of a crash was admissible

  in court and did not consider whether a prior judicial determination, in another

  jurisdiction, in a case not involving the instant defendant, came within Fed. R. Evid.

  803(8).

        The Court concludes that these rules of evidence, and the cited cases, do not

  support Plaintiffs’ argument that the prior judicial determination by a Wayne County

  Circuit Court Judge at a Franks hearing is admissible evidence, in particular, because

  Defendant Bray was not a party to that proceeding. A judicial determination in a




                                            18
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4354 Filed 08/31/21 Page 19 of 32




  prior state court criminal case does not comprise “factual findings from a legally

  authorized investigation” as contemplated by Fed. R. Evid. 803(8).

        On the other hand, the Plaintiffs point to the evidence presented during

  Lockard’s state court Franks hearing—Plaintiff’s testimony, co-workers’ testimony,

  and documents from Plaintiffs’ place of work that showed that he was out of town

  for work on October 16, 2012, the date that Bray stated in his affidavit that he

  observed Lockard perform three suspected drug deals from his home.

        While the transcripts of the Wayne County hearing are not admissible in this

  case, “[t]he submissions by a party opposing a motion for summary judgment need

  not themselves by in a form that is admissible at trial.” Alexander, 576 F.3d at 558.

  Plaintiff specifies that he will provide admissible testimony by himself and his co-

  worker at this trial establishing that he was out of town on October 16, 2012, and

  thereby establish the falsity of Bray’s critical statements regarding his surveillance

  on that date.

        Defendants attach several records to their Motion for Summary Judgment to

  corroborate their claim that the search occurred on October 17, 2012. (Motion for

  Summary Judgment, ECF No. 85 PageID.1381 (listing records).) A DPD Narcotics

  squad Search Warrant Deconfliction Sheet, dated October 16, 2012, documenting

  that notice was provided to the Lincoln Park Police Department that Detroit officers

  would be executing a search warrant in their city on the following day, October 17,


                                           19
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4355 Filed 08/31/21 Page 20 of 32




  2012. (ECF No. 87-7.) Defendants further provide documents from the Office of

  High Intensity Drug Trafficking Areas (“HIDTA”), establishing that Officer Bray

  informed that agency, on October 16, 2012, that Detroit Police would be entering

  Lincoln Park the following day, October 17, 2012. (ECF No. 87-6.) Defendants also

  produce lab records that show the marijuana seized from Lockard’s home was tested

  on October 17, 2012. (ECF No. 87-7 PageID.2295.) The search warrant, approved

  by the assistant prosecutor on October 16, 2012, was signed by the Judge on October

  17, 2012. (ECF No. 87-4.)

        Defendants also provide a DPD CRISNET Report containing an assigned case

  number of 1210170347, which Defendants contend is automatically generated by

  software, indicating that the search warrant execution occurred on October 17, 2012:

  “[t]he first two digits represent the year (2012) the next two digits represent the

  month (October), the next two digits represent the day of the month (17).” (Mot. for

  Sum. Judg., ECF No. 87 PageID.2115, citing DPD Arrest Report, ECF No. 87-8,

  PageID.2284.)

        The Court concludes that while Defendants’ argument and records will

  contest Plaintiffs’ claims at trial, Plaintiff Lockard has made the necessary

  substantial preliminary showing that there are questions of material fact that

  undermine the probable cause showing in Bray’s affidavit: false statements

  regarding his surveillance of Lockard on October 16th, and the date of the raid.


                                           20
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4356 Filed 08/31/21 Page 21 of 32




                  ii. Confidential Informant

        Plaintiffs also contend that Defendants cannot rely upon the assertion in

  Bray’s search warrant affidavit allegedly provided by the CI that Lockard was selling

  drugs to establish probable cause, because Defendant Bray cannot identify the CI,

  despite his averments in the affidavit that he had used that “reliable” CI “on past

  occasions.” (ECF No. 88 PageID.2844.) Plaintiff further notes that Defendants did

  not produce any internal DPD documents regarding Bray’s use of this unnamed

  informant on multiple occasions.

        Plaintiffs also point to testimony (taken in May 2020 as part of an Internal

  Affairs investigation into the narcotics department) from former Detroit Police

  Department Deputy Chief Fitzgerald who stated that an officer “should have

  knowledge of who that CI is, and that an officer’s inability to identify or recall a CI

  raises the question “is there truly a CI?” (ECF No. 88 PageID.2845; Audio

  Recording of Deputy Chief Fitzgerald, May 29, 2020, ECF No. 88-13.) Plaintiffs

  also identify the lack of any “surveillance logs,” notes, or other similar documents

  that confirm that any surveillance was conducted of Lockard’s home on October 16,

  2012, as well as a lack of an “appearance notice” from October 17, 2012, at the

  courthouse. (ECF No. 88 PageID.2845.)

        Defendants argue that the unsworn 2020 interview of Deputy Chief Fitzgerald

  regarding confidential informants is inadmissible. The testimony was taken during


                                            21
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4357 Filed 08/31/21 Page 22 of 32




  an investigation unrelated to the facts of this case, and does not speak to the existence

  of the CI in this particular case. Even if it is admissible as pursuant to an investigation

  made pursuant to authority granted by law, per Fed. R. Evid. 803(8)(C), its

  generality, rather than specificity to this case undermines its relevance.

         Plaintiffs cite to two other currently pending cases where Officer Bray is

  alleged to have provided false information on an affidavit and failed to produce the

  identity of a confidential informant/Source of Information (“SOI”). See Frontczak

  v. Bray and City of Detroit, Case No. 18-13781 (E.D. Mich.) (Cleland, J.) and

  McGee v. Bray and City of Detroit, Case No. 20-12367 (E.D. Mich.) (Drain, J.).

  However, the relevance of these cases to the issue at hand is limited. First, McGee

  alleges violations of the plaintiff’s Fourth Amendment rights stemming from an

  arrest by Officer Bray in May, 2017, five years after the events at issue in this case.

  Second, in Frontczak, in ruling on a motion to compel the deposition of the SOI, the

  court held, “[a]t its core, Plaintiff's argument in support of disclosure is that

  because Detroit police officers submitted false affidavits in other cases then so too

  does it stand to reason that the instant affidavit contains falsities. But such

  conclusory assertions are insufficient to overcome the “presumption of validity”

  afforded to affidavits.” Frontczak 2020 WL 3000576, at *4. Similar reasoning

  applies in this case, and the evidence presented by Lockard is insufficient to make




                                              22
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4358 Filed 08/31/21 Page 23 of 32




  the necessary strong preliminary showing that the tip from the CI was false, so as to

  excise the CI tip from the search warrant affidavit.

        However, in this case, the affidavit states some boilerplate detail regarding the

  CI’s reliability and the specific information reported by the CI. Further, its inclusion

  in an affidavit which Plaintiffs have made a substantial showing contains non-

  truthful critical claims regarding the dates of the corroboration and the raid, lead the

  Court to conclude that the remaining information in the affidavit supports the Court’s

  denial of qualified immunity to Officer Bray.

        An officer who obtains a search warrant by making materially false statements

  in the affidavit on which the warrant is based may be liable to a plaintiff injured by

  the warrant if plaintiff demonstrates that (1) the officer made the false statements

  knowingly and intentionally or with a reckless disregard for the truth and (2) setting

  aside the false statements, the remainder of the affidavit is insufficient to establish

  probable cause. Hill v. McIntyre, 884 F.2d 271, 275 (6th Cir. 1989). The Sixth

  Circuit has held that “[i]n general, a determination of whether there was probable

  cause for a search which gave rise to a § 1983 action is a question to be determined

  by a jury unless there is only one reasonable determination.” Yancey v. Carroll Cty.,

  Ky., 876 F.2d 1238, 1243 (6th Cir. 1989).

        In the instant case, Plaintiffs have satisfied the preliminary showing that there

  is a question of material fact regarding the falsity of Officer Bray’s statements in the


                                            23
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4359 Filed 08/31/21 Page 24 of 32




  search warrant concerning his surveillance of Lockard on October 16, 2012, but

  Plaintiffs failed to make that preliminary showing with regard to his statements about

  the confidential informant.2

        Nevertheless, the Court finds that, excising from the warrant affidavit Officer

  Bray’s critical statements regarding his purported surveillance of Lockard’s alleged

  drug dealing on October 16, 2012, a reasonable juror could determine that the

  warrant affidavit did not establish probable cause and the Judge would not have

  signed the warrant based on the remaining information.

        This case will proceed to trial on Plaintiffs’ claim against Officer Bray of a

  violation of their Fourth Amendment Constitutional right to be free from unlawful

  search and seizure without probable cause. Accordingly, Defendants’ Motion for

  Summary Judgment on the Fourth Amendment claim against Officer Bray is

  DENIED.



           b. Defendant Reginald Beasley

        In their Motion for Summary Judgment and Dismiss, Defendants move to

  dismiss the claim against Beasley under Fed. R. Civ. P. 12(c), arguing there are no

  specific allegations against him, and for summary judgment under Fed. R. Civ. P.


  2
   The Court notes that Bray’s boilerplate “reliable and credible” designation of the
  multiple-use confidential informant is undermined by Bray’s inability to identify
  such a person, and the inability to produce any police records of such use.
                                           24
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4360 Filed 08/31/21 Page 25 of 32




  56, arguing that police officers who merely participate in the execution of a judicially

  authorized search warrant are entitled to qualified immunity. Dismissal of Beasley

  is appropriate on either ground.

         In a §1983 case, “[e]ach defendant's liability must be assessed individually

  based on his own actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010).

  There are no specific allegations against Defendant Beasley in the Complaint.

  Because this Court is unable to draw an inference that Defendant Beasley is liable

  for any alleged misconduct, Plaintiff’s Fourth Amendment claim against Beasley is

  dismissed pursuant to Fed. R. Civ. P. 12(c).

        Further, Police officers are entitled to rely on a judicially secured warrant for

  immunity from a § 1983 action for illegal search and seizure unless the warrant is so

  lacking in indicia of probable cause, that official belief in the existence of probable

  cause is unreasonable. Yancey v. Carroll Cty., Ky., 876 F.2d 1238, 1243 (6th Cir.

  1989) citing Malley v. Briggs, 475 U.S. 335 (1986). In this case, Defendant Beasley

  was not deposed and there is no other basis for this Court to determine that Beasley’s

  reliance on the judicially authorized warrant in this case was unreasonable.

  Dismissal of Beasley is appropriate under Fed. R. Civ. P. 56.

        Accordingly, Plaintiffs’ claims against Beasley are DISMISSED.




                                            25
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4361 Filed 08/31/21 Page 26 of 32




     IV.    Municipal Liability - Monell Claim
        Plaintiffs argue that the Monell claim against the City should proceed to trial

  because there is evidence that the City knew or should have known about corruption

  and theft relating to the execution of search warrants in the narcotics department

  prior to the raid on Lockard’s home. Plaintiff contends that he “intends to proceed

  on his Monell claim based on the City’s custom or tolerance or acquiescence of

  federal rights violations.” (ECF No. 88 PageID.2850.)

        Plaintiff points to the testimony of former drug dealer Gary Jackson, who

  testified for the Government at the criminal trial of DPD officers Hansberry and

  Watson. (Id., at PageID.2850-51.) But Hansberry and Watson are not involved in

  the instant case.

        The Court concludes that the unrelated criminal conduct of Detroit Police

  narcotics officer David Hansberry, Bryan Watson, and Arthur Leavells, who were

  charged with stealing kilos of cocaine and millions of dollars from drug dealers, and

  Leavells was also charged with lying on affidavits in support of search warrants.

  Ultra vires criminal acts cannot create liability for their employer, the City of

  Detroit. There is no respondeat superior liability under 28 U.S.C. § 1983.

        Nor is there evidence that either former DPD Police Chief James Craig, or

  former DPD Chief Ralph Goodbee, knew of and ignored corruption within the

  DPD’s narcotics unit during their respective terms.


                                           26
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4362 Filed 08/31/21 Page 27 of 32




        The Court cannot consider events that occurred either contemporaneously to

  or years after the search of Plaintiff’s house in October 2012. Connick v. Thompson,

  563 U.S. 51, 60, 63 n.7 (2011) (“contemporaneous or subsequent conduct cannot

  establish a pattern of violations that would provide ‘notice to the [municipality] and

  the opportunity to conform to constitutional dictates.”) accord, Berry v. Del. Cty.

  Sheriff’s Office, 796 Fed. App’x 857, 862-63 (6th Cir. 2019).

        Defendants point out that Chief Goodbee testified in the Metris-Shamoon case

  that he first learned of the 2015 indictments on the news and that he had no

  knowledge of corruption in the narcotics unit while he was chief. (ECF No. 93

  PageID.3834 citing Goodbee Dep. ECF No. 87-27 PageID. 2653-54, 2659-60.)

  Chief Craig testified in his deposition that he had no knowledge of criminal activity

  in the narcotics unit in particular until the FBI informed him of the impending

  indictments in late 2014. (Craig Dep. 25:12-27:21, ECF No. 88-33 PageID.3337.)

        The Court concludes that the snippets of interviews with former police

  officials regarding police misconduct do not establish the necessary evidence

  relating to this case, relating to his time, that an official with final decision-making

  authority ratified these illegal actions, nor establish the existence of a policy of

  inadequate training or supervision, or the tolerance or acquiescence of federal rights

  violations. Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013). Defendants’

  Motion for Summary Judgment on the Monell claim is GRANTED.


                                            27
Case 2:18-cv-13045-PDB-DRG ECF No. 120, PageID.4363 Filed 08/31/21 Page 28 of 32




     V.     Conclusion

          This Court Concludes that the Defendants’ Motion for Summary Judgment

  and to Dismiss (ECF No. 87) is:

          (1) DENIED as to the Fourth Amendment claim against Defendant Matthew

             Bray;

          (2) GRANTED as to the Fourth Amendment claim against Defendant

             Reginald Beasley; and

          (3) GRANTED the Municipal Liability Monell claim against the City of

             Detroit.

  SO ORDERED.

                                             s/Paul D. Borman
                                             Paul D. Borman
  Dated: August 31, 2021                     United States District Judge




                                        28
Case
 Case2:18-cv-13045-PDB-DRG
      2:18-cv-13045-PDB-DRG ECF
                             ECFNo.
                                 No.120,
                                     87-4,PageID.4364
                                           PageID.2268 Filed
                                                         Filed08/31/21
                                                               10/16/20 Page
                                                                         Page291 of
                                                                                 of 32
                                                                                    4




                                                                       Lockard000001
Case
 Case2:18-cv-13045-PDB-DRG
      2:18-cv-13045-PDB-DRG ECF
                             ECFNo.
                                 No.120,
                                     87-4,PageID.4365
                                           PageID.2269 Filed
                                                         Filed08/31/21
                                                               10/16/20 Page
                                                                         Page302 of
                                                                                 of 32
                                                                                    4




                                                                       Lockard000002
Case
 Case2:18-cv-13045-PDB-DRG
      2:18-cv-13045-PDB-DRG ECF
                             ECFNo.
                                 No.120,
                                     87-4,PageID.4366
                                           PageID.2270 Filed
                                                         Filed08/31/21
                                                               10/16/20 Page
                                                                         Page313 of
                                                                                 of 32
                                                                                    4




                                                                       Lockard000003
Case
 Case2:18-cv-13045-PDB-DRG
      2:18-cv-13045-PDB-DRG ECF
                             ECFNo.
                                 No.120,
                                     87-4,PageID.4367
                                           PageID.2271 Filed
                                                         Filed08/31/21
                                                               10/16/20 Page
                                                                         Page324 of
                                                                                 of 32
                                                                                    4




                                                                       Lockard000004
